DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-14 and 16-18 are currently pending.

Drawings
The drawings were received on June 15, 2021.  These drawings are unacceptable. While the amendments to Figure 6 overcome that portion of the drawing objection set forth in the March 15, 2021 Office Action, the amendments to Figure 5 did not just correct the typographical error set forth in the March 15, 2021 Office Action, but replaced this Figure with a copy of corrected Figure 6. The resulting Figure 5 no longer corresponds to the description of Figure 5 set forth in Paragraphs 68 and 69 of the Specification. Thus, the drawings filed June 15, 2021 are objected to. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing .

Claim Rejections - 35 USC § 103
Claims 1-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over KR 2016 0129219 A in view of Fong et al (US 2010/0098886). 
Regarding claims 1, 3-12, 14 and 16-18, KR 2016 0129219 A (Page 4) teaches a flexible optical display device, such as an OLED device, comprising a silicone adhesive film formed from a silicone adhesive composition. The adhesive film (Page 9) can have a storage modulus of from 0.05 to 1.0 MPa (50 to 1000 KPa) at -20°C and from 0.01 to 0.1 MPa (10 to 100 KPa) at 25°C. Thus, the teachings of KR 2016 0129219 A encompass an adhesive with a storage modulus at 25°C as claimed and encompasses a ratio of the storage modulus at -20°C relative to the storage modulus at 25°C as claimed 
KR 2016 0129219 A does not explicitly disclose the materials used to form the layers of the flexible display. 
Fong (Paragraph 11) teaches flexible plastic displays. Fong (Table 2 and Paragraphs 61-94) further teaches materials usable for layers in the display and that layers such as polarizers can include additional support layers. These materials (Table 1) include polymers with a Young’s (tensile) modulus between 2,000 MPa and 7,500 MPa (2 to 7.5 GPa).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the materials set forth in Fong to form layers of the display of KR 2016 0129219 A in order to have specific materials that have been shown to be effective for forming a flexible display device. 
Regarding claim 2, the adhesive layer can have a thickness of from 15 to 200 microns (Page 9).
Regarding claim 13, integral formation is a process limitation in a product claim. The patentability of a product is independent of how it was made.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). The burden is on applicants to show product differences in product by process claims. 

Response to Arguments
Applicant's arguments filed June 15, 2021 have been fully considered but they are not persuasive. 
Applicants argue that the claimed ratio of storage modulus shows an unexpected result that overcomes the broader range set forth in KR 2016 0129219 A. However, the data presented is not commensurate in scope with the claims. The claim is directed to any silicon-based adhesive layer, however the examples and comparative examples are all directed to a single silicon-based adhesive. There is no showing that any other silicon-based adhesive would perform in the same manner. Further, the Comparative Examples all include silica particles, not present in the Examples. Thus, it is unclear it the behavior is due solely to the storage modulus ratio or due to incompatibilities between the silica filler and the adhesive. For at least these reasons, the data presented does not show criticality for the claimed ratio range. 
Due to amendments to the claims, the objections and rejections set forth in the March 15, 2021 Office Action are withdrawn and replaced by those presented above. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elizabeth A Robinson whose telephone number is (571)272-7129.  The examiner can normally be reached on M-F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie E Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIZABETH A ROBINSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        




August 28, 2021